                            Case 1:16-cr-00389-AKH Document 84 Filed 03/03/20 Page 1 of 7
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case       (form modified within District on Sept. 30, 20 I 9)
                        Sheet I



                                                 UNITED STATES DISTRICT COURT
                                                               Southern District of New York
                                                                                     )
              UNITED STATES OF AMERICA                                               )       JUDGMENT IN A CRIMINAL CASE
                                    V.                                               )
                           Jona Rechnitz                                             )
                                                                                     )       Case Number: 1: 16 er. 00389-01 (AKH)
                                                                                     )       USM Number: 77751-054
                                                                                     )
                                                                                     )        Alan Levine/ AUSA, Martin Bell
                                                                                     )       Defendant' s Attorney
THE DEFENDANT:
iY!" pleaded guilty to count(s)          1
                                     ---'------- - - - - - - - - - - - - - - - - - - - - - ~- - - - - - -
• pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses :

Title & Section                    Nature of Offense                                                                      Offense Ended
18 USC 1349                        Conspiracy to Commit Honest Services Wire Fraud                                         6/6/2016




       The defendant is sentenced as provided in pages 2 through                    _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)
                - - - - -- -- -- - - - Dis                                 Dare dismissed on the motion of the United States.

         [tis ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, res idence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution ,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                         12/19/2019



                USDCSDNY
                DOCUMENT
                ELECTRONICALLY FILED
                 DOC#:                           r,   I
                                                                                                  Hon. Alvin K. Hellerstein, U.S. District Judge
                                                                                   Name and Titl e of Judge
                 DATE FILED: 3 /3 /1-ow
                                                                                         ~~~-'- ~
                                             l




                                                                                   Date                              7
                            Case 1:16-cr-00389-AKH Document 84 Filed 03/03/20 Page 2 of 7
AO 245B (Rev . 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                      Judgment - Page _   _,,2.___ of   7
 DEFENDANT: Jona Rechnitz
 CASE NUMBER: 1: 16 er. 00389-01(AKH)

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  10 months, of which the last 5 months shall be home confinement.




      ~ The court makes the following recommendations to the Bureau of Prisons:
        that the defendant be confined at the Lompac or Taft facility outside of Los Angeles.




      D    The defendant is remanded to the custody of the United States Marshal.

      D    The defendant shall surrender to the United States Marshal for this district:

           D    at
                     - - - - -- - - --
                                                  D a.m.        D   p.m .    on

           D    as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.



                                                                    RETURN
 I have executed this judgment as follows :




           Defendant delivered on                                                          to

 at _ __ __ _ _ _ _ _ __ __ __ , with a certified copy of this j udgment.



                                                                                                   UNITED STATES MARSHAL


                                                                            By
                                                                                                DEPUTY UNJTED ST ATES MARSHAL
                            Case 1:16-cr-00389-AKH Document 84 Filed 03/03/20 Page 3 of 7
AO 2458 (Rev. 09/ 19) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                        Judgment- Page -   ~   -   of     7
DEFENDANT: Jona Rechnitz
CASE NUMBER: 1: 16 er. 00389-01(AKH)
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 years, of which the first 5 months shall be home confinement.




                                                     MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                ~ The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.     fll' You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                            Case 1:16-cr-00389-AKH Document 84 Filed 03/03/20 Page 4 of 7
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                              Judgment- Page - - 4
                                                                                                                 - --                7 ---
                                                                                                                            of - - - -
DEFENDANT: Jona Rechnitz
CASE NUMBER: 1: 16 er. 00389-01 (AKH)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2.  After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view .
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. lfyou know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                                                                                                               - -- -- - - - - - - -
                           Case 1:16-cr-00389-AKH Document 84 Filed 03/03/20 Page 5 of 7
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 30 - Supervised Release
                                                                                            Judgment-Page   _ ,._
                                                                                                              5_    of     7
DEFENDANT: Jona Rechnitz
CASE NUMBER: 1: 16 er. 00389-01(AKH)

                                          SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall provide the probation officer with access to any requested financial information.

 2. The defendant shall not incur new credit charges or open additional lines of cred it without the approval of the probation
 officer unless he/she is in compliance with the installment payment schedule .

 3. The defendant shall continue to cooperate with the U.S . Attorney's Office .

 4. The defendant's duty to pay restitution in the amount of $19,000,000 .00 is joint and several with co-conspirators
 Norman Seabrook (16 Cr. 467) and Murray Huberfeld (16 Cr. 467) provided, however, that defendant Rechnitz' payments
 shall be capped at $10,000,000.00. The defendant shall make payments of $500,000 per year, payable in equal monthly
 installments, due on the last day of each month.

 5. The defendant shall be supervised by the district of residence .
                            Case 1:16-cr-00389-AKH Document 84 Filed 03/03/20 Page 6 of 7
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                                 Judgment -   Page       6    of        7
 DEFENDANT: Jona Rechnitz
 CASE NUMBER: 1: 16 er. 00389-01(AKH)
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment             Restitution                     Fine                       AV AA Assessment*              JVTA Assessment**
 TOTALS            $    100.00               $ 19,000,000.00              $                           $                              $




 D    The determination of restitution is deferred until
                                                         - -- - -
                                                                  . An Amended Judgm ent in a Criminal Case (A O 245C) wil l be
      entered after such determination .

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the prioricy order or percentage payment column below. However, pursuant to 18 U .S.C. § 36640), all nonfederal victim s must be pai d
      before the United States is paid.

 Name of Payee                                                    Total Loss***                       Restitution Ordered            Priority or Percentage
  Correction Officers' Benevolent Association                                 $19,000,000 .00                $19,000,000 .00

  77-10 21st Avenue

  East Elmhurst, NY 11370




 TOTALS                                $              19,000,000.00                   $ _ _ _ _1_
                                                                                                9'-
                                                                                                  ,o_oo~,_
                                                                                                         oo_o_.o_o_

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to I 8 U .S.C. § 36 l 2(f). All of the payment options on Sheet 6 may be subj ect
       to penalties for delinquency and default, pursuant to 18 U .S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the            D   fine       D    restitution .

       D    the interest requirement for the         D     fine       D   restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking A.ct of2015 , Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title                     18 for offenses committed on
 or after September 13, 1994, but before April 23 , 1996.
                            Case 1:16-cr-00389-AKH Document 84 Filed 03/03/20 Page 7 of 7
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 6 - Schedul e of Payments

                                                                                                                Judgment - Page   7     of
 DEFENDANT: Jona Rechnitz
 CASE NUMBER: 1: 16 er. 00389-01(AKH)

                                                              SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows :

 A     ~      Lump sum payment of$          100.00                  due immediately, balance due


              •    not later than                                       , or
              •    in accordance with      •    C,        •    D,   •    E, or     D F below; or
 B     •      Payment to begin immediately (may be combined with                 • c,     D D,or      D F below); or
 C     D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal            _ _ _ __ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence _ __ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D      Payment during the term of supervised release will commence within _ _ _ __ (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     !ill   Special instructions regarding the payment of criminal monetary penalties:
               The defendant shall pay restitution in the amount of $10,000,000.00, joint and several with the $19,000 ,000 .00
               restitution obligation of co-conspirators Norman Seabrook (16 Cr. 467) and Murray Huberfeld (16 Cr. 467). The
               defendant shall make payments of $500,000 per year, payable in equal monthly installments, due on the last day
               of each month.


 Unless the court has express ly ordered otherwise, if th is judgment imposes imprisonment, payment of criminal monetary penalties is due du_ring
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                     Joint and Several                Corresponding Payee,
       (including defendant number)                             Total Amount                     Amount                          if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant 's interest in the following property to the United States:




 Payments shall be a.J?plied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV_AA assessment,
 (5) fine principal, (o) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
